—In a custody proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Suffolk County (Kent, J.), entered May 13, 1999, which, after a hearing, awarded custody of the parties’ child to the father and granted her visitation.
Ordered that the order is affirmed, without costs or disbursements.
It is well settled that the most important factor in adjudicating custody rights is the best interests of the child (see, Domestic Relations Law § 70; Eschbach v Eschbach, 56 NY2d 167, 171; Vecchiarelli v Vecchiarelli, 238 AD2d 411; Matter of Lazier v Gentes, 259 AD2d 618). “The general rule is that custody determinations are ordinarily a matter of discretion for the hearing court * * * and its determination will not be set aside or modified unless it lacks a sound and substantial basis” (Vecchiarelli v Vecchiarelli, supra, at 412). Contrary to the mother’s contention, the award of custody to the father has a sound and substantial basis in the record, and will not be disturbed. S. Miller, J. P., Friedmann, H. Miller and Smith, JJ., concur.